-
          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                         c=,       (n

                                                                                               --1
In the Matter of Estate of               )      No. 74932-3-1                            —I
                                                                                                     c•
                                                                                                          wri
KIMBERLY ANN BLOWERS,                    )
                                                                                         N)
                                         )      DIVISION ONE
                         Deceased.       )                                           :CP       wrnC
                                         )                                                     CIL?)
ALEXANDER SHANE ROESER,                  )                                               Z**                    ,
                                                                                         Cr1
                                         )
                         Appellant,      )      UNPUBLISHED OPINION
                                         )
               V.                        )
                                         )
ESTATE OF KIMBERLY ANN                   )
BLOWERS,                                 )
                                         )
                         Respondent.     )      FILED: October 2, 2017

       SCHINDLER, J. — Florida resident Kimberly Ann Blowers died intestate in a car

accident in Washington. The only asset of the estate is a wrongful death action and the

sole beneficiary is her minor daughter Layla Leininger. Blowers' father filed an intestate

probate action in Florida. Without notice to Blowers' father or Layla, Blowers' fiancé

Alexander Shane Roeser filed an intestate probate action in Snohomish County

Superior Court to pursue a wrongful death action on behalf of Layla and requested

appointment as personal representative of the estate of Blowers with nonintervention

powers without bond. The court entered an order appointing Roeser as the personal

representative of the estate and issued letters testamentary. Meanwhile, the Florida

court appointed Layla's father Daniel Leininger as the personal representative of the
No. 74932-3-1/2


estate of Blowers. After learning about the Washington court order, Leininger filed a

motion to dismiss the probate administration in Washington. A Snohomish County

Superior Court commissioner dismissed the probate and cancelled the letters of

administration. The superior court adopted the order of the commissioner and denied

the motion to revise. Roeser appeals the order denying revision. Leininger moves to

dismiss the appeal for lack of standing. Because Roeser is not an aggrieved party

entitled to review, we grant the motion and dismiss the appeal for lack of standing.

Car Accident

      Kimberly Ann Blowers and Daniel Leininger married. Their daughter Layla was

born in 2005. Blowers and Leininger separated in 2007 and later divorced.

       In 2007, Alexander Shane Roeser moved from Washington to Tampa, Florida to

operate Trans Marine Propulsion Systems. In 2012, Blowers and Roeser were involved

in a romantic relationship and lived together in Tampa, Florida. Layla lived with her

father in Casselberry, Florida and attended Sterling Park Elementary School. Layla

spent time with her mother in Tampa on the weekends.

       In June 2015, 32-year-old Blowers and 10-year-old Layla went on a road trip with

Roeser to visit her brothers and Roeser's family and friends in Washington. Blowers

and Roeser planned to get married when they returned to Florida.

      At the end of the road trip, they visited Roeser's friend Jonathan Scholz near

Colfax, Washington. They planned to leave to return to Florida on July 15. Roeser and

Layla went to bed early the night before. Blowers and Scholz stayed up and later went

for a drive in his Mercedes. According to the police report, at approximately 2:00 a.m.

on July 15, the Mercedes left the road, "traveled through the ditch, launched and struck




                                            2
No. 74932-3-1/3

a sign post[,] then started rolling and tumbling until it impacted a cluster of trees and

caught fire." Blowers and Scholz died in the crash.

Probate Proceedings

       Blowers died intestate. The only asset of the estate was a wrongful death claim

and the sole heir is her daughter Layla Leininger.

       On August 20, 2015, Blowers' father Timothy Blowers filed a probate action and

petition for admission of the Estate of Kimberly Ann Blowers (Estate) in Hillsborough

County Circuit Court, Florida.

       On September 30, 2015, Roeser filed a petition in Snohomish County Superior

Court for "Appointment of Personal Representative; Grant of Non-Intervention Powers

Without Bond; and Issuance of Letters Testamentary." The petition states Blowers was

a resident of Tampa, Florida and identifies "those most closely related to the decedent"

as:

       Alexander Shane Roeser — fiancé, 4313 W. Vasconia Street, Tampa, FL
       33629
       Layla Leininger — minor daughter, Tampa, FL
       Timothy Blowers — father, 657 Brookedge Terrace, Sebastian, FL 32958
       Christopher Scott Blowers — brother, 50 Worcester Road, Oxford, MA
       01540
       Travis Cody Whittle — brother, 3509 Texas Topaz Drive, Austin, TX
       78728.

       The petition notes Timothy Blowers opened a Florida probate but states Roeser

is filing the petition in Washington in order to pursue the wrongful death claim on behalf

of the Estate "for the sole benefit of Layla."

       I am aware that under Washington and Florida laws Kimberly's father
       would receive nothing under intestacy laws. My petition contemplates
       being able to commence legal action in Washington to prosecute claims
       for the sole benefit of Layla.




                                                 3
         1
No. 74932-3-1/4

      Roeser requested the court enter an order "establishing the intestate probate of

Kimberly Ann Blowers," appoint him as the personal representative of the Estate with

full nonintervention powers and without bond, issue "Letters Testamentary," and

authorize him to pursue the wrongful death action on behalf of the Estate.

      On October 5, 2015, a court commissioner issued an order appointing Roeser as

personal representative of the Estate without bond and with full nonintervention powers

and authorized him to "pursue any wrongful death or survival actions" on behalf of the

Estate fo6he sole benefit of Layla. The October 5 order states, in pertinent part:

              1.    The Court appoints Alexander Shane Roeser as Personal
      Representative of the Estate, to serve without bond, and he is given full
      non intervention powers subject to the distribution approval referenced
      below;
              2.    The Clerk of the Court is directed to issue Letters
      Testamentary to petitioner;
              3.    The petitioner is authorized to pursue any wrongful death or
      survival actions permissible under the law for the benefit of the Estate;
      and,
              4.    In the event that such actions are successfully undertaken,
      petitioner shall thereafter petition this Court to obtain a final order
      authorizing any distribution of the proceeds of such action solely for the
      benefit of Ms. Blower's [sic] minor child Layla, such distribution shall be
      used solely for the benefit of Layla and such proceeds shall be secured by
      the Personal Representative to assure that they are solely utilized for the
      health, safety, welfare and upbringing of minor child, Layla, decedent's
      only intestate beneficiary.

       Roeser did not provide notice to Layla or to Layla's grandfather Timothy Blowers

about the probate action in Washington and the October 5 order appointing him as

personal representative of the Estate without bond and with nonintervention powers.

       Meanwhile, on October 5, Layla's father Daniel Leininger filed a petition in

Hillsborough County Circuit Court, Florida to appoint him as the personal representative

of the Estate. In the petition, Leininger states he is the father and guardian of the "sole

intestate beneficiary and wrongful death survivor of the decedent." The petition states

                                             4
No. 74932-3-1/5


that under Florida law, Leininger is "entitled to preference in appointment as personal

representative" and is "qualified under the laws of the State of Florida to serve as

personal representative." The petition states, "Domiciliary probate proceedings are not

known to be pending in another state" and the "nature and approximate value of the

assets in this estate are wrongful death claims by the Personal Representative."

Timothy Blowers filed a waiver and consent to appoint Leininger as personal

representative of the Estate.

       On November 17, the Florida court issued an order appointing Leininger as

personal representative of the Estate. The order states:

              On the petition of DANIEL LEININGER for administration of the
       estate of KIMBERLY ANN BLOWERS, deceased, the court finding that the
       decedent died on July 15, 2015; and that DANIEL LEININGER is entitled
       to appointment as personal representative by reason of he has preference
       and is qualified to serve as Personal Representative, and is qualified to be
       personal representative, it is
              ADJUDGED that DANIEL LEININGER is appointed personal
       representative of the estate of the decedent, and that upon taking the
       prescribed oath, filing the designation and acceptance of resident agent,
       and entering into bond in the sum of -0-, letters of administration shall be
       issued.

The Florida court issued "Letters of Administration" giving Leininger the "full power to

administer the estate according to law [and] to ask, demand, sue for, recover and

receive the property of the decedent."

       On November 24, Roeser contacted Leininger for the first time to tell him about

the Washington intestate probate and that the Washington court had appointed Roeser

to serve as the personal representative of the Estate to pursue a wrongful death action

on behalf of Layla. In an e-mail to Leininger, Roeser states he "already filed the



       I See Florida Statutes (F.S.) § 733.301(2) (2015) and F.S. § 744.301(1) (2015).

                                                   5
No. 74932-3,1/6


[wrongful death] claim almost 30 days ago" and is "about to file the [wrongful death]

lawsuit in excess of 1M USD. with the sole beneficiary being Layla Leininger."

       As I mentioned on the telephone today I was appointed the Personal
       Representative of Kimberly's Estate in Washington State.
       This is where the Estate needed to be opened in order to file a claim
       against the insurance of Jonathan Scholz.
       We have been working on this claim since Kim's passing. . . .



       As I told you Danny, I hope that you and I can work together on this and
       you can accept I have done this in the best interest of Layla. . . . I have no
       interest in receiving any money I am doing this for the interest and sole
       beneficiary which is Layla Leininger.

       On December 15, 2015, the personal representative of the estate of Jonathan

Scholz rejected the claim Roeser filed on November 16 against the estate. The estate

of Jonathan Scholz later filed a creditor's claim against the Estate of Blowers asserting

Scholz was a passenger in the car when the car "left the roadway, struck a tree, and

burst into flames."

Motion To Dismiss Washington Probate Administration of Estate

       On December 22, Leininger filed a motion in Snohomish County Superior Court

to dismiss the probate administration in Washington. Leininger argued the Florida court

gave him the authority as the personal representative of the Estate to pursue the

wrongful death action in Washington. Leininger also argued Roeser did not provide

statutory notice of the request for nonintervention powers to Layla.2

       On January 4, 2016, a Snohomish County Superior Court commissioner

dismissed the Washington probate administration and cancelled the Letters of

Administration. The commissioner concluded dismissal of the probate in Washington

         2 Under RCW 11.68.041, advance notice of the hearing on a petition for nonintervention powers
shall be given to the beneficiaries of the estate.


                                                   6
No. 74932-3-1/7


would not result in prejudice to the sole minor heir because the Florida court appointed

Layla's father as the personal representative with the express authority to pursue the

wrongful death action in Washington. The commissioner also found that Roeser did not

comply with the requirement to provide notice of the petition for nonintervention powers.

The order states, in pertinent part:

          [T]his Court finds that this Washington probate administration was
          commenced without advance notice to the minor sole heir required by law
          of his application for nonintervention powers; that a Personal
          Representative has been appointed in Florida who may proceed with the
          wrongful death action in this State; that no prejudice to that minor heir will
          accrue if this matter is dismissed in its entirety; and based on the above
          findings, the Court does hereby order, adjudge, and decree that this
          probate administration be and is hereby DISMISSED and the Letters of
          Administration issued herein are hereby CANCELLED.

          Roeser filed a motion to revise the order of the commissioner. On February 19,

the superior court adopted the decision of the commissioner and denied the motion to

revise.

          Roeser appeals the order denying the motion to revise. Under RAP 10.4(d),

Leininger moves to dismiss the appeal for lack of standing. Where a party lacks

standing, we refrain from reaching the merits of the appeal. State v. Johnson, 179

Wn.2d 534, 552, 315 P.3d 1090 (2014).

Motion To Dismiss Appeal

          Leininger asserts Roeser is not an aggrieved party entitled to review on appeal

under RAP 3.1. Under RAP 3.1, "[o]nly an aggrieved party may seek review by the

appellate court." An "aggrieved party" is someone whose proprietary, pecuniary, or

personal rights are directly and substantially affected by the final order of the court.

Polygon Nw. Co. v. Am. Nat'l Fire Ins. Co., 143 Wn. App. 753, 768-67, 189 P.3d 777

(2008).

                                                 7
No. 74932-3-1/8


       The Trust and Estate Dispute Resolution Act, chapter 11.96A RCW, defines

"party" as an individual "who has an interest in the subject of the particular proceeding";

specifically, a surviving spouse, an heir, or a beneficiary. RCW 11.96A.030(5)(d)-(f).

The definition of "persons interested in the estate or trust" includes "all persons

beneficially interested in the estate or trust." RCW 11.96A.030(6).

       When a person dies intestate, RCW 11.28.120 identifies who is eligible to be

appointed personal representative of the estate: the surviving spouse (or the person of

the spouse's choice), the decedent's child or children, the decedent's father or mother,

the decedent's siblings, the decedent's grandchildren, and the decedent's nephews or

nieces. RCW 11.28.120(1), (2).3 If there are no eligible candidates, "then the court may

appoint any suitable person to administer such estate." RCW 11.28.120(7).

       Where, as here, a personal representative has no interest in the probate action

other than being the administrator, he lacks standing to appeal. State ex rel. Simeon v.

Superior Court for King County, 20 Wn.2d 88, 90-91, 145 P.2d 1017 (1944); Cairns v.

Donahey, 59 Wash. 130, 133-34, 109 P. 334 (1910).

       Roeser claims that as the surviving partner in a committed intimate relationship,

he is entitled to "the same right as a spouse to act as [personal representative] of the

deceased partner's estate." Roeser states he and Blowers lived together for

approximately three years in Tampa, Florida and planned to get married in Florida after

the road trip. Because there is no dispute Roeser and Blowers were domiciliaries and

residents of Florida, Florida law controls. Under Florida law, "no legal rights or duties

flow from mere cohabitation." Castetter v. Henderson, 113 So.3d 153, 154 (Fla. Dist.

Ct. App. 2013) (citing Posik v. Layton, 695 So.2d 759, 761 (Fla. Dist. Ct. App. 1997));

       3   Minors are disqualified from becoming personal representative. RCW 11.36.010(1).


                                                   8
No. 74932-3-1/9


Florida Statutes § 741.211 (2013) (common-law marriages entered into after January 1,

1968 are not valid)).

       Roeser also asserts he has standing because allowing Leininger to act as the

personal representative in the wrongful death action will result in diminution of the

Estate.

       Wrongful death actions are "strictly creatures of statute" in Washington. Atchison

v. Great W. Malting Co., 161 Wn.2d 372, 376, 166 P.3d 662 (2007). RCW 4.20.010

allows the personal representative of the estate to bring a wrongful death action and

RCW 4.20.020 strictly limits beneficiaries of a wrongful death action. RCW 4.20.010

states, in pertinent part:

       When the death of a person is caused by the wrongful act, neglect, or
       default of another his or her personal representative may maintain an
       action for damages against the person causing the death.

RCW 4.20.020 states, in pertinent part:

       Every such action shall be for the benefit of the wife, husband, state
       registered domestic partner, child or children, including stepchildren, of the
       person whose death shall have been so caused. If there be no wife,
       husband, state registered domestic partner, or such child or children, such
       action may be maintained for the benefit of the parents, sisters, or
       brothers, who may be dependent upon the deceased person for support,
       and who are resident within the United States at the time of his or her
       death.

       Well established Washington law permits a foreign personal representative to

maintain a wrongful death action in Washington. In re Estate of Ludwig, 49 Wn.2d 312,

316, 301 P.2d 158 (1956).4 There is no dispute that as the personal representative of

the Estate, Layla's father Leininger has the authority to pursue the wrongful death action

in Washington. The Florida court expressly authorized Leininger to do so.

        4 Accordingly, the Snohomish County Superior Court commissioner did not err in finding no
prejudice in dismissing the Washington probate.


                                                   9
No. 74932-3-1/10

       Roeser cites statements in the declaration he submitted in opposition to the

motion to dismiss to argue that allowing Leininger to act as the personal representative

in the wrongful death action will result in diminution of the proceeds for Layla.5 But

under Superior Court Special Proceedings Rule (SPR) 98.16W, the court shall appoint a

"Settlement Guardian ad Litem" to protect the interest of Layla in any proposed

settlement.6

       Because Roeser is not an aggrieved party entitled to review, we grant the motion

to dismiss the appeal for lack of standing.7




                                                        s-Qcluhreta,
WE CONCUR:




       5 Roeser states, in pertinent part:
       I feared, in fact I still fear, that the only concern of those relatives was to themselves
       access any money or compensation which might come from prosecuting actions against
       the Estate of Jonathan Scholz. I am very confident I can prevent that from happening by
       my service in this matter and indeed I instructed [my attorney] to assure the Court which
       appointed me that my sole objective was to succeed in legal actions which would provide
       benefit to Layla, and Layla, alone. The Court order appointing me concludes with that
       very command, which I take seriously and will of course honor explicitly.
       6SPR 98.16W(c)(1) states, in pertinent part:
       The Settlement Guardian ad Litem shall conduct an investigation and file a written report
       with the court with a recommendation regarding approval and final disposition within 45
       days of appointment or such other time as the court may order.
         7 We deny Leininger's request for attorney fees on appeal under RCW 11.96A.150 (court has
discretion to determine whether to award attorney fees and costs to prevailing party on appeal).


                                                  10